Citation Nr: 1612217	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative joint disease of the right ankle, rated 10 percent, effective February 15, 2011.  In March 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that further development is necessary before the claim on appeal can be adjudicated on the merits.  On August 2015 VA examination, the Veteran reported that he was prescribed Sulindac for right ankle pain, and he denied right ankle flare-ups.  In a September 2015 statement, the Veteran asserted that was taken off Sulindac and was now having right ankle flare-ups.  An August 2015 VA treatment record (from approximately 2 weeks following the VA examination) notes that the Veteran was to "[s]top taking Sulindac."  A September 2015 private treatment record from Wesley Long Community Hospital shows that the Veteran was seen for right ankle swelling and pain.  As the Veteran has alleged that his right ankle disability has increased in severity since the most recent VA examination in August 2015, a remand for another examination is necessary.  

Additionally, the most recent records of VA treatment in the record are from August 2015.  Any updated records of VA evaluations or treatment the Veteran has received for his right ankle disability since may contain potentially relevant evidence, are constructively of record, and must be secured.  

Finally, a February 2014 private treatment record from H.J., M.D., notes that the Veteran receives Social Security Administration (SSA) disability benefits.  Medical records considered in connection with his claim for SSA disability benefits are constructively of record, may contain relevant information, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his right ankle disability (to specifically include complete records of treatment from Wesley Long Community Hospital) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  If any private provider does not respond to an AOJ request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the private records are received.  

2. The AOJ should also secure for the record complete updated (i.e., those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for his right ankle disability since August 2015.  

3. The AOJ should secure for the record from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and copies of all medical records considered in connection with such determination.  If such records are unavailable, it should be so noted for the record (with an explanation of the reasons why they are unavailable).  

4. Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected right ankle disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail, to include functional loss due to pain on movement and the extent of limitation of motion during flare-ups.  The examiner must explain the rationale for all opinions.  

5. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

